DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss this case for lack of prosecution.
On April 6, 2011, the court sent the parties a Journal Entry instructing Defendant to submit written recommendations to Plaintiffs and the court by May 31, 2011. The Journal Entry further instructed Plaintiffs to file a written response to Defendant's recommendations by June 16, 2011.
Because Defendant's recommendations were not filed with the court until June 13, 2011, the court issued another Journal Entry on June 16, 2011, revising the schedule previously set. The June 16, 2011, Journal Entry instructed Plaintiffs to file a written response to Defendant's recommendations by July 14, 2011. That Journal Entry advised that failure to comply with the deadlines set forth therein would result in dismissal of Plaintiffs' appeal.
Plaintiff, Rosalia Villa, telephoned the court on July 11, 2011, asking the status of the case, stating that Plaintiffs did not understand what they needed to do and stating that they would telephone Defendant's representative.
As of this date, Plaintiffs have not submitted a written response to Defendant's *Page 2 
recommendation. Plaintiffs' deadline has passed. As a consequence, the court finds this matter should be dismissed for lack of prosecution. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter is dismissed.
Dated this ___ day of July 2011.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to: Fourth Floor,1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Presiding Magistrate Jill A.Tanner on July 22, 2011. The Court filed and entered this documenton July 22, 2011.
 *Page 1